DETAILED ACTION
Claims 1, 3, 7, 9, 11, 13, 15 and 17 are allowed over the prior art of the record.

Reasons for Allowance
Brassil et al., (US Patent Nomber6454681), represents the best art of the record.  However, in view of the amendment filed on 7/12/22, Brassil et al., fails to teach or suggest all the limitations of independent claim 1 and its dependent ones.	
	Brassil et al., discloses a Hand Rehabilitation Glove includes a palm portion, finger portions for receiving  fingers, a back portion, and a compressible substance that is coupled to the palm portion. It has elastic members that span from the compressible substance to respective ones of the one or more finger portions. Thus, the glove is a force measurement device with a body portion (such as element 700); and a plurality of pressure sensors (see col. 12, line 44) held by the body portion, wherein the plurality of pressure sensors including a pressure sensor, and two or more second sensors.  The second sensors including pressure-sensitive surfaces of the first sensor and the pressure- sensitive surfaces of the two or more second sensors are disposed such that, when a subject pressurizes (see col. 9, line 60) the pressure-sensitive surface of the first sensor and the pressure sensitive surfaces of other sensors, the gripping force measurement device is grippable by the subject,
	However, Brassil et al., fails to teach that pressure-sensitive surfaces of the two or more sensors oriented in a direction different from the pressure-sensitive surface of a first sensor, and the body portion holds the first sensor slidable in a first specified range, and holds the second sensors slidable in a second specified range.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the force sensor as presented in the independent claim 1.  Major emphasis is being placed upon the specific orientation of the second sensors, and the body portion that holds the sensor in a slidable fashion, in combination with other limitations of the said independent claim and its dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, July 28, 2022